  Case 19-00250       Doc 29   Filed 05/10/19 Entered 05/13/19 08:48:58               Desc Main
                                 Document      Page 1 of 1
                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                      Eastern Division

In Re:                                        )               BK No.:     19-00250
Nicole Hardin and Chanteau Hardin             )
                                              )               Chapter: 13
                                              )
                                                              Honorable Pamela S. Hollis
                                              )
                                              )               Joliet
               Debtor(s)                      )

                                    ORDER MODIFYING PLAN

        THIS CAUSE COMING ON TO BE HEARD on the Motion of Debtors, the Court having
jurisdiction of the parties and the subject matter and being duly advised in the premises, due Notice
having been given to the parties entitled thereto, IT IS HEREBY ORDERED:

     1. The current Chapter 13 plan is amended at Section 5.2 to state Debtors' student loan debts are
        currently in deferment, and should they become due during the duration of the bankruptcy plan,
        Debtors shall make direct payments to the student loan debts outside the Chapter 13 plan. That
        the Trustee shall make no disbursements to student loans serviced by Fed Loan and Dept of Ed/
        Nelnet.
     2. This order shall not require the Trustee to collect any funds from any creditor.




                                                          Enter:


                                                                   Honorable Pamela S. Hollis
Dated: May 10, 2019                                                United States Bankruptcy Judge

 Prepared by:
 The Semrad Law Firm, LLC
 20 S. Clark Street, 28th Floor
 Chicago, IL 60603
 312.913.0625
